Citation Nr: 1515258	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  08-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A TDIU was denied therein.  The Veteran was notified of this rating decision in January 2008.  He subsequently appealed it.  In June 2012, the Board remanded this matter for additional development.  Review of the Veteran's claims file reveals that adjudication of this matter can proceed at this time.  Please note that it has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The Veteran's only service-connected disability, hearing loss rated at 50 percent, is not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be given before initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

An October 2007 letter set forth the criteria for establishing a TDIU, identified the evidence required in that regard, and discussed the Veteran's and VA's respective duties for obtaining evidence.  It also explained how effective dates are assigned.  While the letter additionally explained how ratings are assigned, such information is inapplicable to a TDIU claim since the rating to be granted or denied is a total or 100 percent rating.  The letter was sent prior to initial adjudication via the December 2007 rating decision.  Accordingly, it was timely.  Of final import is that neither the Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A medical examination and/or obtain a medical opinion also must be provided when doing so is necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA also has procured VA treatment records regarding the Veteran.  Some of these records, to include a 2006 hearing aid evaluation and those dated since July 2009, were obtained pursuant to the Board's June 2012 remand.  No private treatment records have been procured by VA.  All indications from the Veteran are that there are none.  

No records from the Social Security Administration (SSA) have been procured by VA.  However, while the Veteran is on SSA disability, and has been for a number of years (since being found disabled in April 1997), there is no indication that such a determination was made in any part based on the Veteran's hearing loss.  Rather, the Veteran was found disabled based on a back disability.  Thus, the Board concludes that there is no reasonable possibility that the SSA records are potentially relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding VA is not required to obtain SSA disability records if it determines, without review of the actual records, that there is no reasonable possibility that such records are relevant to the Veteran's claim).

In May 2007, March 2009, December 2010, and August 2014, the Veteran underwent VA medical examinations.  The last was in compliance with the Board's remand.  Except for in December 2010, each examiner reviewed the claims file.  The December 2010 examiner was aware of the Veteran's medical history via interview of him, as were the other examiners.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  All examiners assessed the severity of the Veteran's hearing loss.

As directed in the Board's remand, the August 2014 VA medical examination included a VA medical opinion that addressed hearing aids.  This opinion, supplied in an addendum, is dated in September 2014.  The Veteran's representative has argued that it is inadequate because it was not accompanied by a rationale.  A greater explanation would have been desirable, but there is at least some explanation as discussed below.  

The Veteran's representative also has argued that the opinion is inadequate because it includes a lecture on the purpose of compensation and pension examinations and recommends another type.  While the recommendation was made to ensure the best possible remedy for the Veteran, the lecture was patronizing and unnecessary.  Yet it did not go so far as to be inappropriate.  The examinations and opinions, in sum, have provided sufficient detail so that the determination made herein is fully informed.  In fact, a plain reading of the examiner's opinion suggests that the examiner was encouraging the Veteran to seek treatment for problems with his hearing aids, as such assistance was not a component of the compensation and pension process.

As such, the VA examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any uncompleted necessary development.  No uncompleted necessary development otherwise is apparent.  The Board thus finds that no further notice or assistance action is required.  In other words, VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is an occupation at which a livelihood is earned.  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It thus "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not encompass positions of marginal employment where annual income does not exceed the poverty threshold for one person or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be granted only if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  The claimant's level of education, special training, and previous work experience may be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If warranted for a claimant with one service-connected disability, a TDIU is granted on a schedular basis if that disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  It otherwise is granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation and Pension Service is required first, however, as VA cannot assign an extraschedular TDIU in the first instance.  Id.; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical evidence and lay (non-medical) evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The Veteran thus will prevail if the preponderance of the evidence supports a TDIU or is in relative equipoise, but he will not prevail if it preponderates against a TDIU.

Here, the Veteran filed his TDIU claim in July 2007.  He was service-connected only for hearing loss at that time.  A June 2007 rating decision, which he was notified of in July 2007, indeed granted service connection and assigned an initial rating of 50 percent for hearing loss.  During the pendency of his TDIU claim, the Veteran filed increased rating claims for his hearing loss.  Rating decisions dated in February 2010, July 2010, and April 2012 continued the previously established 50 percent rating, however.  The Veteran also filed a service connection claim for spots on his lungs during the pendency of his TDIU claim.  Service connection for left lung calcified nodules was denied in the February 2010 rating decision, however.  The only service-connected disability, in sum, is hearing loss with a consistent rating of 50 percent.  As there is no service-connected disability rated at 60 percent or more, a TDIU thus may not be granted on a schedular basis.  

This matter accordingly hinges on whether or not a TDIU can be granted on an extraschedular basis.  Referral to the Director of the Compensation and Pension Service has not been made.  A remand would be required in order to make such a referral.  Remands that burden VA without benefitting the Veteran are to be avoided, however.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  This would be the situation if a remand was made to secure referral to the Director of the Compensation and Pension Service.  Referral would require VA to expend time and money, both of which are limited resources.  Only a very low likelihood exists that referral would be favorable to the Veteran.  Indeed, the preponderance of the evidence supports a finding that his service-connected hearing loss is not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.

At the outset, it is undisputed that the Veteran is unable to secure or follow a substantially gainful occupation.  He currently is 80 years old and VA treatment records indicate that he has numerous disabilities which are not service connected.  In addition to the aforementioned lung problems, these records and an April 2010 VA medical examination unrelated to hearing loss reference heart problems, renal problems, back problems and radiculopathy, or musculoskeletal problems, diabetes, neuropathies, cellulitis, amputation involving some part of the right foot or toe(s), Parkinson's disease, and sleep apnea.  They also mention that the Veteran is unable to walk, spends his time just sitting or lying around, and requires assistance with most activities of daily living.  His wife recently reported that he now lives in a nursing home.  

However, for the purpose of establishing TDIU, only the impairment from service connected disabilities may be considered.  As such, while SSA found the Veteran to be too disabled to work because of back problems, such a determination has no bearing on whether the Veteran's hearing loss disability alone renders him unemployable.

Of relevance to this determination is the Veteran's education level, special training, previous work experience, and service-connected hearing loss.  He has provided information in these regards in a previous claim dated in January 1993, a February 2008 application form for the instant claim, an October 2009 income, net worth, and employment form, during VA examinations to include one in February 1993 prior to the instant claim, and while receiving medical care as memorialized in VA treatment records.  There is some discrepancy regarding his education level, as he has reported early on completing high school and later completing one year of college after high school.  Yet this discrepancy is of no consequence.  Each reported level conveys an individual with minimal education.  Further, the Veteran may have completed a year of college after his reports of completing only high school.  The Veteran has reported no specialized training.  He reportedly stopped working in 1996 or 1997.  His work experience reportedly includes decades of truck driving and a few years earlier on of farming and running a produce market.  

With respect to the severity of the Veteran's hearing loss, it is recognized that a 50 percent rating conveys a significant disability.  At the February 1993 VA medical examination, his right ear had an average pure tone threshold of 46 and a speech discrimination percentage of 96.  His left ear had an average threshold of 48 and a percentage of 92.  By the May 2007 VA medical examination, the right ear had an average threshold of 75.25 and a percentage of 76.  The left ear had an average threshold of 92.5 and a percentage of 56.  The right ear average threshold at the most recent August 2014 VA medical examination was 78 while the percentage was 64.  The left ear average threshold was 79, with a percentage of 48.  It appears that the 92.5 threshold for the left ear from the May 2007 examination was either erroneous or an anomaly.  The same threshold was only 81.25 and 80 respectively at the March 2009 and December 2010 VA medical examinations.  Allowing for this, the Veteran's hearing loss progressively has gotten worse.

The Veteran noted in his February 2008 application form that he left his last job because of his hearing loss.  At the April 2010 VA medical examination, however, he stated that he went on disability retirement because of his back problems.  He specifically noted that these problems began in 1995 and that he underwent fusion surgery, following which the problems continued and he was unable to walk, in 1997.  Unlike above, the aforementioned discrepancy is consequential.  Why the Veteran quit working is of import in the TDIU context.  An individual is competent to relate personal experiences.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran thus is competent to state that it was his hearing loss and to state that it was his back problems.  Factors for evaluating his credibility include interest, consistency, plausibility, bad character, malingering, desire for monetary gain, and demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).

In light of these factors, the Veteran is more credible in stating that he stopped working due to back problems than he is in stating he stopped working due to his hearing loss.  There was no hearing, so his demeanor was not observed.  There is no indication of malingering or bad character.  Yet the Veteran is interested since granting a TDIU as a result of his service-connected hearing loss would mean more compensation benefits for him.  The Veteran thus may be motivated to convey that his inability to work is due to his hearing loss by a desire for monetary gain.  It is reiterated that his own reports about why he quit working are inconsistent.  Back problems being the cause is more consistent with the other evidence than hearing loss being the cause.  The Veteran's report of stopping work in 1996 or 1997 corresponds with his back surgery for these problems and April 1997 SSA disability retirement date.  It does not correspond with hearing loss, which had manifested by the February 1993 VA medical examination.

The Veteran was able to work from at least 1993 to 1996 or 1997 with some hearing loss, in other words.  There is no VA medical examination or other evidence of its severity in 1996 or 1997.  Given its proven gradually progressive nature (as discussed above), however, it is likely that the hearing loss was worse albeit not substantially worse then.  Back problems forcing the Veteran to quit working, in sum, is more plausible than hearing loss doing so.  His hearing loss has been much worse since July 2007, about a decade later when he filed the instant claim.  It accordingly is conceded that it interferes more with his ability to secure or follow a substantially gainful occupation than previously.  However, this interference does not arise to the level of rendering him completely unable to secure or follow a substantially gainful occupation.

No indication exists that the Veteran has been employed even part-time since 1996 or 1997 when he quit working as a truck driver.  He thus has not been employed, whether marginally or otherwise, since 1996 or 1997.  Yet being without a substantially gainful occupation is not synonymous with being unable to secure or follow such an occupation.   Or more specifically, being unable to secure or follow substantially gainful employment solely on account of hearing loss.  Again, the Veteran has a number of disabilities which render him unemployable, but they have not been service connected.

The Veteran reported difficulty hearing in all situations at the May 2007 VA medical examination.  He also reported irritation while wearing his hearing aids.  The Veteran more specifically reported difficulty understanding conversation in most listening environments at the March 2009 VA medical examination.  The examiner opined that his hearing loss had a significant impact, namely difficulty understanding conversation particularly in the presence of background noise, on his occupational activities.  Yet the examiner opined that with appropriate amplification from hearing aids, he was not unemployable.

Although VA treatment records, to include a June 2010 record, similarly contain the Veteran's reports of issues wearing his hearing aids, a December 2010 record shows that he wore his hearing aids for 7 hours per day.  The examiner who conducted the December 2010 VA medical examination opined that the Veteran's hearing loss had a significant impact on his occupational activities.  Only hearing difficulty was specified in this regard, however.  Finally, the examiner who conducted the August 2014 VA medical examination opined at that time that the Veteran's hearing loss does not impact his ability to work.  It was clarified in the September 2014 addendum opinion that his ability to understand speech in some settings such as the presence of background noise was impacted.  Yet this was not deemed substantial enough to prevent him from acquiring or maintaining gainful employment.  The aforementioned was true regardless of whether or not the Veteran used hearing aids.

Factors for consideration with respect to a medical opinion include the qualifications and expertise of the opiner, scope of assessment, review of pertinent evidence, accuracy of factual premises, rationale provided, and degree of certainty.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Each medical opinion here was provided by an audiologist, a doctor specializing in hearing.  It is reiterated that each was rendered following a VA medical examination which included an assessment of the Veteran.  No deficiencies in either regard have been identified.  It also is reiterated that each was rendered following review of the claims file except the December 2010 opinion, and that this lack of review is inconsequential since the Veteran was interviewed then as he was at all other examinations.  

For the degree of certainty, each medical opinion was expressed definitively and unambiguously.  That leaves rationale.  None of the opinions was supported by a lengthy rationale.  Yet all contained at least some rationale, that the Veteran's employability is impacted by his hearing loss since it causes him difficulty hearing.  The December 2010 opinion was very terse in that it contained nothing else.  Yet the March 2009 and September 2014 opinions referenced difficulty hearing particularly with background noise.  The March 2009 opinion further noted that the Veteran was not unemployable since he could wear hearing aids.  The September 2014 opinion noted that he was employable whether or not he wore hearing aids.  In sum, no examiner has opined that the Veteran is unable to secure or follow a substantially gainful occupation due to his hearing loss.  The disagreement among the examiners is solely on the effect hearing aids have in this regard.

Resolution of this disagreement is straightforward.  Nowhere in the legal framework for a TDIU is it directed that the alleviation from a treatment can or should be taken into account.  It follows that the impact the Veteran's hearing loss has on his ability to work is at issue, not the impact his hearing loss after alleviated to the extent possible has on this ability.  The September 2014 opinion correctly addresses this impact, whereas the March 2009 opinion does not.  The September 2014 opinion further outweighs the March 2009 opinion because slightly more rationale was provided in support of it.  Even if the alleviation from a treatment was for consideration and the March 2009 opinion had as much or more rationale than the September 2014 opinion, the Veteran still would not be deemed unable to secure of follow a substantially gainful occupation.  He is competent to report issues when he wears hearing aids, a treatment for his hearing loss, and his credibility is undisputed since none of the factors in this regard are significant.  Yet he nevertheless wears the hearing aids for about 7 hours a day, only slightly less than an average workday.

If the examiner who rendered the March 2009 opinion had been instructed not to consider the alleviation of hearing aids, it is possible the opinion would have been that the Veteran is unemployable because of his hearing loss.  It is just as possible that the opinion still would have been that he is employable notwithstanding his hearing loss, however.  This second possibility is more likely.  The Veteran's limited education and lack of specialized training mean he is best suited for entry level jobs.  His previous job experience, farming/running a produce market but mostly truck driving, qualifies him more for entry level physical positions than entry level sedentary positions.  He would have difficulty hearing, particularly in noisy conditions, in such employment.  This prevents him from doing certain truck driving and other entry level physical positions where hearing well is required for safety.  Not all such positions require hearing well, however.  

Deaf individuals indeed are capable of doing some entry level physical positions.  The Veteran, who is better off because he has some hearing, therefore is also capable of doing them, where his non-service connected disabilities to be ignored.  Just one example of such a position among many examples is farming.  Although it was a long time ago, the Veteran has previously work experience qualifying him for a farming job.  Any task requiring hearing, such as staying away from operating farm vehicles or heavy machinery, could be accommodated.  The Veteran indeed could pair up with someone else who can hear and alert him to these and other hazards.  He also could be given daily tasks away from all hazards.  Another example of an entry level physical position that might not require hearing well is factory work.  Indeed, some factories are so noisy employees must wear hearing protection.  It accordingly cannot be that these positions require hearing well for safety or for any other purpose.

While the Veteran believes that he cannot work on account of his service connected hearing loss, such a determination is one for the finder of fact to make following a weighing of all the evidence.  Here, the Board has acknowledged the Veteran's hearing loss, but explained why, given the Veteran's education and work background, it has not been found to be so disabling as to render him unable to obtain or maintain substantially gainful employment.

A schedular TDIU, in sum, cannot be granted.  Consideration has been given to the benefit of the doubt in determining that granting an extraschedular TDIU is not warranted.  There is no benefit of the doubt to afford in the Veteran's favor, however, as the evidence is not in approximate balance.  It rather preponderates against an extraschedular TDIU.  While the September 2014 VA medical opinion is most persuasive, it is reiterated that all the VA medical opinions were negative in that they did not find the Veteran unable to secure or follow a substantially gainful occupation.  This remains true when factoring in his education level and previous work experience, which qualifies him for entry level physical jobs.  The Veteran's belief that he is unable to secure or follow a substantially gainful occupation is less persuasive than the VA medical opinions.  A TDIU is denied.


ORDER

A TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


